    Case 19-13300      Doc 118    Filed 01/27/20 Entered 01/27/20 09:31:42       Desc Main
                                   Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SOMERVILLE BREWING COMPANY,                   Ch. 11
    Debtor                                      19-13300-FJB


                                             Order

MATTER:
#117; Motion filed by Creditors Marisa Braga Tauro, William B. Tauro to Continue Hearing Re: 106
Motion for Relief From Stay

Granted. The hearing is continued to March 3, 2020, at 10:30 A.M.

                                                By the Court,




                                                Frank J. Bailey
                                                United States Bankruptcy Judge

                                                Dated: 1/27/2020
